Case 0:18-cv-61620-RAR Document 50 Entered on FLSD Docket 06/17/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-CV-61620-RAR

  JOHN CARLINO, et al.,

         Plaintiffs,
  v.

  ERIK ALAN DAVIS,
  d/b/a ERIK ALAN DAVIS,
  LE SUPREME, et al.,

        Defendants.
  ____________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Joint Mediation Report [ECF No. 49], filed on

  June 14, 2019, indicating the parties have reached an agreement resolving this matter. The Court

  having carefully reviewed the file, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. The above-styled action is administratively CLOSED without prejudice to the parties

  to file a stipulation for dismissal within sixty (60) days of the date of this Order.

         2. If the parties fail to complete the expected settlement, either party may request the Court

  to reopen the case.

         3. The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED AS MOOT.

         DONE AND ORDERED in Miami, Florida this 17th day of June, 2019.




                                                            _________________________________
                                                            RODOLFO RUIZ
                                                            UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
